IN THE COURT OF APPEALS OF TENNESSEE

                                                    FILED
STEWART WAYNE PAIT,              )   C/A NO. 03A01-9704-CH-00142
                                 )                 October 30, 1997
     Plaintiff-Appellant,        )
                                 )                 Cecil Crowson, Jr.
                                 )                  Appellate C ourt Clerk
                                 )   APPEAL AS OF RIGHT FROM THE
v.                               )   SEVIER COUNTY CHANCERY COURT
                                 )
                                 )
                                 )
CITY OF GATLINBURG, TENNESSEE    )
and HARRY MONTGOMERY,            )
                                 )   HON. CHESTER S. RAINWATER, JR.,
     Defendants-Appellees.       )   CHANCELLOR




For Appellant                         For Appellees

STEWART WAYNE PAIT, Pro Se            RONALD E. SHARP
Pikeville, Tennessee                  Sharp & Ripley
                                      Sevierville, Tennessee




                            OPINION




AFFIRMED AND REMANDED                                          Susano, J.

                                 1
          Stewart Wayne Pait (Pait), an inmate at the

Southeastern Tennessee State Regional Correctional Facility,

filed suit against the City of Gatlinburg and its Chief of Police

seeking access to police files pertaining to his two criminal

cases.   Pait’s action was filed pursuant to T.C.A. §§ 10-7-503(a)

(Supp. 1996) and 10-7-505(a), which provide for inspection of

public records by “any citizen” of Tennessee.   The defendants

filed a motion to dismiss the complaint on the ground that, as a

result of Pait’s felony convictions, he was not a “citizen”

within the meaning of T.C.A. §§ 10-7-503(a) and 10-7-505(a).     The

trial court granted the defendants’ motion, and Pait appealed,

arguing that his convictions do not exclude him from the ambit of

T.C.A. §§ 10-7-503(a) (Supp. 1996) and 10-7-505(a).   We affirm.



          Pait was convicted in 1990 of two felonies -- forgery

and solicitation to commit first degree murder.   As required by

statute, the judgments of conviction provide that Pait is

rendered infamous.    See T.C.A. § 40-20-112 (“Upon conviction for

any felony, it shall be the judgment of the court that the

defendant be infamous...”).   As a result, Pait is no longer

eligible to vote.    Id.



          Subsequent to his incarceration, Pait sought to obtain

documents relative to his two criminal cases.   In response to his

request, the Gatlinburg Police Department furnished various

documents, maintaining that such documents represented all

relevant material in its possession.   Not satisfied that his

request had been fully complied with, Pait filed suit under

T.C.A. § 10-7-505(a).


                                  2
           The relevant statutes provide, in pertinent part, as

follows:



           All state, county and municipal records...
           except any public documents authorized to be
           destroyed by the county public records
           commission in accordance with § 10-7-404,
           shall at all times, during business hours, be
           open for personal inspection by any citizen
           of Tennessee, and those in charge of such
           records shall not refuse such right of
           inspection to any citizen, unless otherwise
           provided by state law.



T.C.A. § 10-7-503(a) (Supp. 1996)(emphasis added).



           Any citizen of Tennessee who shall request
           the right of personal inspection of any
           state, county or municipal record as provided
           in § 10-7-503, and whose request has been in
           whole or in part denied by the official
           and/or designee of the official or through
           any act or regulation of any official or
           designee of any official shall be entitled to
           petition for access to any such record and to
           obtain judicial review of the actions taken
           to deny the access.



T.C.A. § 10-7-505(a)(emphasis added).



           The defendants argue that by virtue of the fact that

Pait has been rendered infamous and has lost his right to vote,

he is no longer a “citizen”, as contemplated by T.C.A. §§ 10-7-

503(a)(Supp. 1996) and 10-7-505(a).   This position has been

adopted by all three sections of this court, in cases involving

factual scenarios similar to that of the instant case.     See Ray

v. Stanton, C/A No. 88-285-II, 1989 WL 14135 (Tenn.App., W.S.,

filed February 24, 1989, Crawford, J.); Bradley v. Fowler, C/A

No. 1387, 1991 WL 25929 (Tenn.App., E.S., filed March 4, 1991,

                                 3
Goddard, J.); and Cole v. Campbell, C/A No. 01A01-9603-CH-00140,

1996 WL 724920 (Tenn.App., M.S., filed December 18, 1996, Lewis,

J.).1



            Based on the foregoing decisions of this court, we find

and hold that Pait is not a “citizen” within the meaning of

T.C.A. §§ 10-7-503(a)(Supp. 1996) and 10-7-505(a) and hence has

no standing to bring this action.         Therefore, his claim was

properly dismissed by the trial court.          In so holding, we

recognize that a member of this court has opined that the

analysis underlying the above decisions is faulty.            See Cole,

1996 WL 724920 at *2-4 (Koch, J., dissenting).           However, until

such time as the Supreme Court holds otherwise, we feel bound by

the precedent established by the three sections of this court.



            The judgment of the trial court is affirmed.           Costs on

appeal are assessed to the appellant.          This case is remanded to

the trial court for collection of costs assessed there, pursuant

to applicable law.


                                          __________________________
                                          Charles D. Susano, Jr., J.

CONCUR:


_________________________
Houston M. Goddard, P.J.


_________________________
William H. Inman, Sr.J.




        1
       Apparently, permission to appeal to the Supreme Court was not sought in
any of these cases.

                                      4